DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 1/7/2021 has been fully considered. Claims 9-10 and 15 are cancelled and claims 1-8 and 11-14 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fronek et al (US 5,848,769).
Regarding claim 11, Fronek discloses a drag reduction article comprising an outer patterned layer having an outer surface and an inner surface (Fig. 3 #11; col. 5, lines 14-24), wherein the outer patterned layer comprises a blend of a fluoropolymer and an acrylic polymer (Fig. 3 #11; col. 3, lines 52-59), a reinforcing layer disposed on the inner surface of the outer patterned layer (Fig. 3 #12; col. 2, lines 16-18 and col. 4, lines 53-64), wherein the outer patterned layer and the reinforcing layer are coextruded layers (Fig. 3 #11 and #13; col. 6, lines 59-col. 7, line 7) and a continuous or discontinuous graphic layer applied to the reinforcing layer by printing (Fig. 3 #18; col. 5, lines 14-24).

    PNG
    media_image1.png
    209
    486
    media_image1.png
    Greyscale


The drag reduction article reads on the claimed surfacing film. The outer patterned layer having an outer surface and an inner surface reads on the claimed surface layer having opposed first and second major surfaces. The outer patterned layer comprises a blend of a fluoropolymer and an acrylic polymer reads on the claimed first major surface comprising a fluoropolymer surface. The reinforcing layer disposed on the inner surface of the outer patterned layer reads on the claimed tie layer .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fronek et al (US 5,848,769) in view of David et al (WO 2015/013387) in further view of Mahn Jr. (US 6,013,351).
Regarding claims 1-2 and 8, Fronek discloses a drag reduction article comprising an outer patterned layer having an outer surface and an inner surface (Fig. 3 #11; col. 5, lines 14-24), wherein the outer patterned layer comprises a blend of a fluoropolymer and an acrylic polymer (Fig. 3 #11; col. 3, lines 52-59), an intermediate bonding layer disposed on the inner surface of the outer patterned layer (Fig. 3 #12; col. 3, lines 35-37), a continuous or discontinuous graphic layer applied to the intermediate bonding layer by printing (Fig. 3 #18; col. 5, lines 14-24), a reinforcing layer disposed below the 
The drag reduction article reads on the claimed surfacing film. The outer patterned layer having a top surface and a bottom surface reads on the claimed surface layer having opposed first and second major surfaces as claimed in claim 1. The outer patterned layer comprises a blend of a fluoropolymer and an acrylic polymer reads on the claimed first major surface comprising a fluoropolymer surface as claimed in claim 1. The continuous or discontinuous graphic layer applied to the intermediate bonding layer by printing reads on the claimed printed layer disposed on the second major surface as claimed in claim 1 and the printed layer being discontinuous as claimed in claim 8. The reinforcing layer comprising pigments reads on the claimed support layer being pigmented as claimed in claim 8.

Fronek does not appear to explicitly disclose the drag reduction article comprising the second major surface comprising a nanostructured surface as claimed in claim 1, the printed layer being partially embedded in the nanostructure surface as claimed in claim 1, the printed layer comprising a thermoset polyurethane and the nanostructured surface comprising a plasma reactive ion etched surface as claimed in claim 2.

However, David discloses a nanostructured article comprising an etched nanostructure on a surface of a substrate or article (pg. 15, line 28-pg. 16, line 5) and 
The etching being done by cylindrical reactive ion etching in which plasma is ignited reads on the claimed nanostructured surface being a plasma reactive ion etched surface.

Mahn Jr. discloses a decorated thermoplastic article comprising an upper indicia layer comprising a thermosetting polyurethane of polyurethane ink (col. 4, lines 22-31).
The upper indicia layer comprising a thermosetting polyurethane of a polyurethane ink reads on the claimed printed layer comprising a thermoset polymer comprising a polyurethane.

Fronek, David and Mahn Jr. are analogous art because they are from the same field of patterned articles. Fronek is drawn to a drag reduction article (see Abstract of Fronek). David is drawn to a nanostructured article (see Abstract of David). Mahn Jr. is drawn to a decorated thermoplastic article (see Abstract of Mahn Jr.).

It would have been obvious to one of ordinary skill in the art having the teachings of Fronek and David before him or her, to modify the drag reduction article of Fronek to include the nanostructured surface of David on the bottom surface of the outer patterned layer of Fronek because having the required nanostructured surface provides desirable properties of antireflective properties, light absorbing properties, antifogging properties, improved adhesion and durability (pg. 26, lines 6-8 of David).

It would have been obvious to one of ordinary skill in the art having the teachings of Fronek and Mahn Jr. before him or her, to modify the drag reduction article of Fronek to include the thermosetting polyurethane of a polyurethane ink of Mahn Jr. in the continuous or discontinuous graphic layer of Fronek because having the required thermosetting polyurethane of a polyurethane ink provides indicia with a material able to withstand road conditions (col. 4, lines 22-31 of Mahn Jr.).

Regarding claims 1 and 8, in regard to the printed layer and support layer each being at least partially embedded in the nanostructured surface, given that the continuous or discontinuous graphic layer of Fronek and the reinforcing layer of Fronek are each disposed on the intermediate bonding layer of Fronek which contacts the bottom surface of the outer patterned layer of Fronek which has been modified with the nanostructured surface of David, it is clear that the continuous or discontinuous graphic layer of Fronek and the reinforcing layer of Fronek would intrinsically be at least partially embedded in the nanostructured surface as pg. 12 of applicant’s specification states that the nanostructured surface enables permeation or interpenetration of the printed layer and/or support when they are in contact with the nanostructured surface.

Regarding claims 3-5, Fronek discloses the drag reduction article comprising a continuous or discontinuous graphic layer disposed on the intermediate bonding layer (Fig. 3 #18; col. 5, lines 14-24), a reinforcing layer disposed below the intermediate bonding layer (Fig. 3 #13; col. 5, lines 14-24), wherein the reinforcing layer comprises 
The optional bonding layer disposed below the reinforcing layer reads on the claimed adhesive layer extending across at least a portion of the printed layer as claimed in claim 3. The reinforcing layer disposed between the optional bonding layer and the continuous or discontinuous graphic layer reads on the claimed support layer disposed between the adhesive layer and the printed layer as claimed in claim 4.

Regarding claims 6 and 7, Fronek discloses the drag reduction article comprising the outer patterned layer having an outer surface being a patterned surface comprising a series of parallel peaks separated by a series of parallel valleys (col. 6, lines 3-16).
The outer patterned layer having a patterned surface comprising a series of parallel peaks separated by a series of parallel valleys reads on the claimed first major surface having a microreplicated surface as claimed in claim 6 and the microreplicated surface comprising a plurality of ridges defining capillary channels as claimed in claim 7. The series of parallel valleys reads on the claimed plurality of ridges as claimed in claim 7. The series of parallel valleys reads on the claimed capillary channels as claimed in claim 7.

Regarding claim 13, Fronek discloses the drag reduction article comprising the outer patterned layer comprising a tetrafluoroethylene-hexafluoropropylene-vinylidene fluoride terpolymer (col. 4, lines 10-13).


Regarding claim 14. Fronek discloses a method comprising adhering the drag reduction article to a surface of an airplane (col. 5, lines 26-28).
	The adhering the drag reduction article to a surface of an airplane reads on the claimed applying the surfacing film to an outer surface of an aircraft component to enhance friction.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fronek et al (US 5,848,769) in view of David et al (WO 2015/013387).
Regarding claim 12, Fronek discloses a drag reduction article comprising an outer patterned layer having an outer surface and an inner surface (Fig. 3 #11; col. 5, lines 14-24), wherein the outer patterned layer comprises a blend of a fluoropolymer and an acrylic polymer (Fig. 3 #11; col. 3, lines 52-59), an optional bonding layer disposed on the inner surface of the outer patterned layer (Fig. 3 #14; col. 5, lines 25-27) and wherein an outer surface of the outer patterned layer is patterned (Fig. 3 #11; col. 6, lines 3-5).
The drag reduction article reads on the claimed surfacing film. The outer patterned layer having an outer surface and an inner surface reads on the claimed surface layer having opposed first and second major surfaces. The optional bonding layer reads on the claimed adhesive layer extending across the second major surface. 
	
However, David discloses a nanostructured article comprising an etched nanostructure on a surface of a substrate or article (pg. 15, line 28-pg. 16, line 5) and wherein the etching is done by cylindrical reactive ion etching in which plasma is ignited (pg. 15, line 28-pg. 16, line 5).
The etching being done by cylindrical reactive ion etching in which plasma is ignited reads on the claimed nanostructured surface being a plasma reactive ion etched surface.

Fronek does not appear to explicitly disclose the drag reduction article comprising the second major surface comprising a nanostructured surface.

Fronek and David are analogous art because they are from the same field of patterned articles. Fronek is drawn to a drag reduction article (see Abstract of Fronek). David is drawn to a nanostructured article (see Abstract of David).

It would have been obvious to one of ordinary skill in the art having the teachings of Fronek and David before him or her, to modify the drag reduction article of Fronek to include the nanostructured surface of David on the bottom surface of the outer 

Given that the structure of the drag reduction article of Fronek and David is the same as the surfacing film as claimed in claim 12, it is clear that the delamination peel strength of the surface layer from any remaining layers would be intrinsically greater than the tensile strength of the surface layer based on the 180° Peel Test.

Response to Arguments
Applicant’s arguments, see page 4, filed 1/7/2021, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 

Applicant’s arguments with respect to claims 1, 11 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants argue that Fronek does not disclose a tie layer comprising polyurethane in regard to claim 11.
The Examiner notes that the amendment of a tie layer comprising polyurethane necessitates a new ground of rejection under 102 for claim 11. The reinforcing layer 

Applicants argue that Fronek does not disclose the second major surface comprising a nanostructured surface in regard to claim 12.
The Examiner agrees and notes that Fronek does not disclose the second major surface comprising a nanostructured surface and therefore the 102 rejection of claim 12 has been withdrawn.
However, a new ground of rejection under 103 has been made for claim 12 by Fronek in view of David.

Applicants argue that Fronek and David do not disclose the printed layer comprising a thermoset polymer comprising a polyurethane in regard to claim 1.
The Examiner agrees and notes that Fronek and David do not disclose the printed layer comprising a thermoset polymer comprising a polyurethane in regard to claim 1 and therefore the 103 rejection of Fronek in view of David has been withdrawn.
However, a new ground of rejection under 103 is being made in regard to claim 1 by Fronek in view of David in further view of Mahn Jr.

Applicant's arguments filed 1/7/2021 have been fully considered but they are not persuasive.



Applicants argue that it would not be obvious to combine David with Fronek.
The Examiner disagrees and notes that Fronek and David are analogous art because they are from the same field of patterned articles. Fronek is drawn to a drag reduction article (see Abstract of Fronek). David is drawn to a nanostructured article (see Abstract of David). 
It would have been obvious to one of ordinary skill in the art having the teachings of Fronek and David before him or her, to modify the drag reduction article of Fronek to include the nanostructured surface of David on the bottom surface of the outer patterned layer of Fronek because having the required nanostructured surface provides desirable properties of antireflective properties, light absorbing properties, antifogging properties, improved adhesion and durability (pg. 26, lines 6-8 of David).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 








/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        

/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785